Case 5:19-cv-00833-JLS-DFM Document 42 Filed 02/06/20 Page 1 of 2 Page ID #:3145



   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 5:19-cv-00833-JLS-DFM                                          Date: February 06, 2020
  Title: Michael Kirby et al. v. Kindred Healthcare Operating, LLC et al.

  Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

           Terry Guerrero                                                 N/A
           Deputy Clerk                                              Court Reporter

  ATTORNEYS PRESENT FOR PLAINTIFF:                ATTORNEYS PRESENT FOR DEFENDANT:

                Not Present                                          Not Present

  PROCEEDINGS:          (IN CHAMBERS) ORDER DENYING PLAINTIFFS’ EX PARTE
                        APPLICATION RE: DEFENDANTS’ COMMUNICATIONS WITH
                        PUTATIVE CLASS MEMBERS (Doc. 38)

         Before the Court is Plaintiffs’ Ex Parte Application for an Order:
         (1) invalidating all purported settlement agreements and releases of the
         claims at issue in this case between putative class members and the
         Defendants; (2) prohibiting Defendants from any further misleading
         communications with putative class members regarding the claims at issue
         in this case, including any further attempts to settle the claims at issue in
         this case with putative class members; (3) ordering Defendants to send, at
         their expense, a court-approved curative notice to all putative class
         members; and (4) ordering Defendants to produce the identities and contact
         information for all putative class members to whom they have sent
         settlement communications.
  (Ex Parte App. at 1, Doc. 38.) Defendants opposed. (Opp’n, Doc. 39.) Having
  considered the parties’ papers, the Court DENIES Plaintiffs’ Ex Parte Application.
         The standard for obtaining ex parte relief is an onerous one. To justify such relief,
  “the evidence must show that the moving party’s cause will be irreparably prejudiced if
  the underlying motion is heard according to regular noticed motion procedures.” Mission
  Power Eng’g Co. v. Cont’l Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995). Further, “it
  must be established that the moving party is without fault in creating the crisis that
  requires ex parte relief, or that the crisis occurred as a result of excusable neglect.” Id.
  Indeed, this Court’s Procedures Page states explicitly that “[e]x parte applications are for
  ______________________________________________________________________________
                           CIVIL MINUTES – GENERAL                            1
Case 5:19-cv-00833-JLS-DFM Document 42 Filed 02/06/20 Page 2 of 2 Page ID #:3146



   ____________________________________________________________________________
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

  Case No. 5:19-cv-00833-JLS-DFM                                          Date: February 06, 2020
  Title: Michael Kirby et al. v. Kindred Healthcare Operating, LLC et al.
  extraordinary relief only” and “the filing party must demonstrate that the need for ex
  parte relief is not due to the lack of [that] party’s diligence.” Honorable Josephine L.
  Staton Procedures Page, http://www.cacd.uscourts.gov/honorable-josephine-l-staton.
          In support of their Application, Plaintiffs represent that on January 8, 2020,
  Plaintiffs’ counsel learned from Plaintiff Laura Kingston that on January 2, 2020,
  Defendants sent Kingston “a letter and proposed settlement agreement relating to her
  employment with Defendants[.]” (Grant Decl. ¶ 8, Doc. 38-2.) Plaintiffs contend that
  the letter and proposed settlement, which Defendants have also been sending to absent
  putative class members, are misleading and coercive. (See Ex Parte App. at 1–4.)
          Plaintiffs also represent in support of their Application that they first learned of
  Defendants’ ex parte communications and attempts to settle with putative class members
  in April 2018, when this case was still pending in state court. (See Grant Decl. ¶ 5; Ex
  Parte App. at 4.) In response, Plaintiffs filed a motion on September 24, 2018 “to
  invalidate those settlement agreements and for dissemination of a curative notice[.]” (Ex
  Parte App. at 4.) Judge David Cohn of the San Bernardino Superior Court denied the
  motion without prejudice “on the grounds that [the court] needed more information from
  the class members themselves regarding the confusing and coercive nature of the
  communications.” (Grant Decl. ¶ 5.) But Plaintiffs apparently did not renew their
  motion in state court before Defendants removed the case to this Court on May 3, 2019
  (Notice of Removal, Doc. 1). (See Grant Decl. ¶¶ 6–7.) Nor did Plaintiffs bring the issue
  to this Court’s attention at any point over the last nine months.
          Put differently, Plaintiffs have not been diligent in pursuing this relief, which
  thwarts their attempt to show irreparable prejudice as required here. Cf. In re
  Intermagnetics America, Inc., 101 B.R. 191, 193 (C.D. Cal. 1989) (“Ex parte applications
  are not intended to save the day for parties who have failed to present requests when they
  should have[.]”).
          The Court therefore DENIES Plaintiffs’ Ex Parte Application. Plaintiffs may
  instead file a regularly noticed motion on this matter.

                                                                          Initials of Preparer: tg


  ______________________________________________________________________________
                           CIVIL MINUTES – GENERAL                            2
